Citation Nr: 1324650	
Decision Date: 08/02/13    Archive Date: 08/13/13

DOCKET NO.  07-06 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss. 

2.  Entitlement to service connection for a cardiovascular disorder. 

3.  Entitlement to a higher initial rating for right ear hearing loss, rated as noncompensable prior to April 2, 2011, and as 10 percent disabling from that date.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to May 1961.  He had prior service with the Illinois Army National Guard. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the RO in Chicago, Illinois. 

In September 2010, the Veteran testified before the a Veterans Law Judge (VLJ) of the Board at a Travel Board hearing held at the Chicago RO.  The hearing transcript is associated with the claims folder. 

In a February 2011 decision and remand, the Board reopened the previously denied claims for service connection for left ear hearing loss and a cardiovascular disorder, and remanded the issues of service connection for left ear hearing loss, a cardiovascular disorder, and entitlement to a higher initial rating for right ear hearing loss for additional development.  

In an April 2012 rating decision, the Appeals Management Center (AMC) granted a higher 10 percent rating for service-connected right ear hearing loss, effective April 12, 2011.  The case was subsequently returned to the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

By a letter dated in June 2013, the Veteran was advised that the Veterans Law Judge who conducted his September 2010 hearing is no longer employed at the Board, and was offered the opportunity to have another hearing before the Veterans Law Judge who will decide his case.  See 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.

He responded later in June 2013, indicating that he wants another Travel Board hearing before another VLJ of the Board.  He is entitled to this additional hearing before this appeal is adjudicated.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.700(a) (2012).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

Schedule another Travel Board hearing at the next available opportunity.  Notify the Veteran and his representative  of the date, time, and location of this additional hearing, and put a copy of this letter in his claims file.  Once he has been afforded this requested hearing, or in the event that he withdraws his hearing request or fails to appear on the date scheduled, return the file to the Board for further appellate consideration of his claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



